Citation Nr: 1224913	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers 



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; such hearing was scheduled in November 2011; the Veteran failed to appear.  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear as defined by governing regulation. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in August 2010; as will be discussed in greater detail below, the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Factual Background

The Veteran's DD 214 reflects that his service occupational specialty was boilerman.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to hearing loss.  On August 1970 separation examination, the Veteran's ears and drums were normal on clinical evaluation; whispered and spoken voice testing showed that his hearing acuity was normal (15/15).  There was no audiometry conducted at the time.  

Private treatment records from the Garden State Hearing and Balance Center show that on May 2010 audiological evaluation the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
15
20
20
25
25

Speech audiometry revealed100 percent speech discrimination in each ear.  The impression was bilateral slight to mild sensorineural hearing loss (SNHL).  The audiologist opined that that hearing loss more than likely was due to the Veteran's service.  

On August 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
30
25
LEFT
10
15
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was mild high frequency SNHL in both ears.  The audiologist noted that testing showed that the Veteran had "non disabling" (under 38 C.F.R. § 3.385) hearing loss in the right ear and "clinically normal" hearing in the left ear.  The examiner opined that, given the lack of conclusive military or civilian audiological evidence, the Veteran's hearing loss was at least as likely as not a result of his active military service.  

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a hearing loss disability in either or both ears).  In the absence of proof of such disability there is no valid claim for service connection.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing loss disability is defined by regulation, 38 C.F.R. § 3.385.  Neither the report of private audiometry submitted by the Veteran nor the report of the VA audiological evaluation in August 2010 (and those are the only audiometric studies during the pendency of this claim of record) shows that in the specified frequencies in either of the Veteran's ears there was an auditory threshold of 40 decibels or higher or that 3 frequencies had auditory thresholds of 26 decibels or higher.  Speech discrimination was 100 percent in each ear on both evaluations.  The validity/accuracy of these two audiological evaluations [and specifically the puretone threshold and speech discrimination testing conducted] has not been questioned/challenged.  While the Veteran may be competent to observe that he perceives a decrease in hearing acuity, as he has reported, he is not competent to establish by his own observations that he has a hearing loss disability, as that requires audiometric testing showing findings specified in the governing regulation.  

Because the Veteran has not shown he has, or during the pendency of this claim has had, a hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.385; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, his appeal in this matter must be denied.  



ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


